Exhibit 10.30

EXECUTION COPY

SECOND AMENDMENT TO

CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and
entered into as of February 5, 2007, by and among CYTYC CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time party hereto (collectively, the “Lenders”) and SUNTRUST BANK,
in its capacity as Administrative Agent for the Lenders (the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Credit Agreement, dated as of June 30, 2006 (as amended by that certain
First Amendment to Credit Agreement, dated as of October 6, 2006, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1.    Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Hostile Acquisition”.

(b) Section 1.01 of the Credit Agreement is hereby further amended by deleting
“but excluding in any event a Hostile Acquisition” as it appears in the first
parenthetical of the definition if “Permitted Acquisition”.

(c) Section 6.04(f) of the Credit Agreement is hereby amended by deleting
“(excluding Hostile Acquisitions)” from such subsection.

2.    Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (a) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment (including,
to the extent invoiced, reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), and (b) executed
counterparts to this Amendment from the Borrower, each of the Subsidiary
Guarantors and the Lenders.



--------------------------------------------------------------------------------

3.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:

(a) The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) as a corporation, partnership or limited liability
company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing (to the extent
such concept is applicable), in each jurisdiction where such qualification is
required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect;

(b) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action;

(c) The execution, delivery and performance by each Loan Party of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) will not violate any
requirements of law applicable to Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or its Subsidiaries or its assets or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents;

(d) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

(e) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.

4.    Reaffirmations and Acknowledgments. Each Subsidiary Guarantor consents to
the execution and delivery by the Borrower of this Amendment and jointly and
severally ratifies and confirms the terms of the Subsidiary Guaranty Agreement
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Subsidiary Guarantor acknowledges that, notwithstanding anything to the contrary
contained herein or in any other document evidencing any indebtedness

 

2



--------------------------------------------------------------------------------

of the Borrower to the Lenders or any other obligation of the Borrower, or any
actions now or hereafter taken by the Lenders with respect to any obligation of
the Borrower, the Subsidiary Guaranty Agreement (i) is and shall continue to be
a primary obligation of the Subsidiary Guarantors, (ii) is and shall continue to
be an absolute, unconditional, joint and several, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of the
Subsidiary Guarantors under the Subsidiary Guaranty Agreement.

5.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

6.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

7.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.

8.    Costs and Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

10.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

11.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Subsidiary Guarantors,
by their respective authorized officers as of the day and year first above
written.

 

BORROWER:

 

CYTYC CORPORATION

By:   /s/ Timothy Adams  

Name:  Timothy Adams

Title:    Chief Financial Officer

SUBSIDIARY GUARANTORS:

The undersigned Subsidiary Guarantors
execute this Amendment for the purpose of
agreeing to Sections 3 and 4 above:

 

CYTYC LIMITED PARTNERSHIP

By:   /s/ Timothy Adams  

Name:  Timothy Adams

Title:    Chief Financial Officer

CYTYC SURGICAL PRODUCTS By:   /s/ Timothy Adams  

Name:  Timothy Adams

Title:    Chief Financial Officer

CYTYC SURGICAL PRODUCTS II, INC. By:   /s/ Timothy Adams  

Name:  Timothy Adams

Title:    Chief Financial Officer

 

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT]



--------------------------------------------------------------------------------

LENDERS:

 

SUNTRUST BANK, individually and as Administrative Agent

By:   /s/ John W. Teasley  

Name:  John W. Teasley

Title:    Director

JPMORGAN CHASE BANK, N.A. By:   /s/ Peter M. Killea  

Name:  Peter M. Killea

Title:    Vice President

BANK OF AMERICA, N.A.

Individually as Lender and as Syndication
Agent

By:   /s/ Linda Alto  

Name:  Linda Alto

Title:    Senior Vice President

CITIZENS BANK OF MASSACHUSETTS By:   /s/ R. Scott Haskell  

Name:  R. Scott Haskell

Title:    Senior Vice President

THE GOVERNOR & COMPANY OF THE
BANK OF IRELAND By:   /s/ Noelle McGrath  

Name:  Noelle McGrath

Title:    Authorised Signatory

 

5



--------------------------------------------------------------------------------

By:   /s/ Jennifer Lyons  

Name:  Jennifer Lyons

Title:    Authorised Signatory

 

6